      Case 1:18-cv-00161-JRH-BKE Document 61 Filed 11/19/20 Page 1 of 13



              IN THE UNITED STATES DISTRICT COURT FOR THE
                            SOUTHERN DISTRICT OF GEORGIA
                                     AUGUSTA DIVISION

                                                   *
ALICIA CUMMINGS,
                                                   *


                                                   ■*
        Plaintiff,
                                                   *



              V.                                   *                CV   118-161
                                                   ★


                                                   *
LAYNE MITCHELL, LEWIS GOLDEN,
                                                   ■k
and AU MEDICAL CENTER, INC.
                                                   *
and its predecessors and
                                                   *
successors.
                                                   *



        Defendants.




                                               ORDER




        Before the Court is Defendants Layne Mitchell                                (^^Mitchell") ,

Lewis    Golden      ("'Golden") ,    and AU            Medical    Center,      Inc.'s      ("AUMC")

Amended      Joint     Motion        to        Dismiss     Plaintiff's          Second       Amended


Complaint in lieu of answer and brief in support.                                (Doc. 52. )         For

the following reasons.            Defendants' motion is GRANTED.




                                          I.   BACKGROUND


        Plaintiff      is    an   African          American         woman      who      worked       for


Defendant AUMC for more than ten years in an "as needed" position

as a radiographer-PRN.               (2d Am.       Compl.,        Doc.   49,       7,     13-14. )    A

PRN   does   not   receive benefits               like a        full-time      employee,      can be

assigned     anywhere,       and may           receive     no    work or work more            than a

full-time employee           in any given week.                   (Id.   SIf   15-16. )      Despite
      Case 1:18-cv-00161-JRH-BKE Document 61 Filed 11/19/20 Page 2 of 13



Plaintiff's attempts, she was never made a full-time employee and

therefore     never        received    employment     benefits    (i.e.   health

insurance).         (Id.   SI 21.)     She   brings suit against      Defendants

Mitchell, Golden, and AUMC on four counts.                  Counts I through III

are    against      AUMC    and   allege:     (I)    race    discrimination   and

retaliation in violation of Title VII, 42 U.S.C. § 2000e at seq.,

(II) hostile work environment of denied promotions and retaliation

in violation of Title VII, 42 U.S.C. §§ 1981, 1981a and b^, and

(III) constructive termination in violation of Title VII and 42

U.S.C. § 1981.       (Id. at 17, 30, 36.)      Count IV is against Defendants

Mitchell      and     Golden,        individually,     alleging     constructive

termination under Title VII and 42 U.S.C. §§ 1981, 1983.                  (Id. at

38).

       Defendant Mitchell is a white male who was the Director of

the Radiology Department at AUMC and supervised Plaintiff.                 (Id. SI

8.)    Defendant Golden is a white male who was Chief Technologist

of the Radiology Department at AUMC and supervised Plaintiff and

made personnel decisions regarding her.                 (Id. SI 9.)    Defendant

AUMC is sued as the employer of Defendants Mitchell and Golden for

race discrimination and retaliation, hostile work environment, and

constructive termination.             (Id. at 17, 30, 36.)




^ The Court notes that 42 U.S.C. § 1981b does not exist
      Case 1:18-cv-00161-JRH-BKE Document 61 Filed 11/19/20 Page 3 of 13



       Plaintiff timely filed an EEOC charge on December 20, 2016

and received a right to sue letter on June 20, 2018.2            (Id. SlSl 4-

5.)    The charge with the EEOC was for a denied promotion on August

22, 2016 and "outlined race and gender discrimination, and a severe

or pervasive hostile environment, or one of harsher terms and

conditions of employment and unfair treatment, as to promotions

and benefits on account of race, gender, and retaliation, and

indicated she sought to file a Charge.            (Id. 1 4.)

       Plaintiff originally filed suit in this Court against all

Defendants on September 19, 2018. (Doc. 1.)            She then filed her

First Amended Complaint on February 26, 2019.            (Doc. 15.)        This

Court thereafter found the First Amended Complaint to be a shotgun

pleading and directed Plaintiff to file a second amended complaint

that eliminated extraneous material and ensured it was clear to

which    Defendant    particular    allegations   applied.      (Doc.      39.)


2 "In order to assert a claim of racial discrimination under Title VII,
a claimant must file a complaint with the EEOC within 180 days after the
alleged discriminatory practice occurred." Stafford v. Muscogee Cnty.
Bd. of Educ., 688 F.2d 1383, 1387 (11th Cir. 1982) (citing
42 U.S.C. § 2000e-5(e)). Since the alleged conduct occurred on August
22, 2016, the filing was timely.
^ No further information was provided regarding the scope of the EEOC
charge and right to sue letter. The Court notes that "a plaintiff cannot
maintain an action for Title VII discrimination without timely filing
an EEOC charge, and, therefore, [a] complaint is limited by the scope
of the EEOC investigation which can reasonably be expected to grow out
of the charge." Caetio v. Spirit Coach, LLC, 992 F. Supp. 2d 1199, 1212
(N.D. Ala. 2014) (internal quotations and citations omitted). Defendants
have not challenged the scope of the EEOC charge as stated by Plaintiff
in her Second Amended Complaint.      Following the standard to accept
plaintiff's allegations as true at the motion to dismiss stage, the Court
will accept the EEOC charge as stated in Plaintiff's Second Amended
Complaint.    See infra note 4.
      Case 1:18-cv-00161-JRH-BKE Document 61 Filed 11/19/20 Page 4 of 13



Pursuant to the Court's directions. Plaintiff filed her Second

Amended Complaint on April 8, 2020.            (Doc. 49.)   Defendants filed

the present motion on April 21, 2020.              (Doc. 52.)       Defendants'

motion    moves   to   dismiss   on    two   grounds.     First,    it   alleges

Plaintiff failed to cure the deficiencies set forth in the Court's

March 17, 2020 Order.         (Id. at 5.)      Second, it alleges Plaintiff

failed to plead facts sufficient to support her 42 U.S.C. § 1981

hostile    work   environment    and   constructive     discharge    claims   in

Counts II, III, and IV.        (Id. at 11.)      Plaintiff responded on May

5, 2020 (Doc. 53) and Defendants filed a brief in support of their

motion on May 18, 2020 (Doc. 56).            Accordingly, Defendants' motion

to dismiss has been fully briefed and is ripe for the Court's

review.




                              II. LEGAL STANDARD


       In considering a motion to dismiss under Rule 12(b)(6), the

Court tests the legal sufficiency of the complaint.                 Scheuer v.

Rhodes, 416 U.S. 232, 236 (1974), overruled on other grounds by

Davis V. Scherer, 468 U.S. 183 (1984).             Pursuant to Federal Rule

of Civil Procedure 8(a)(2), a complaint must contain ''a short and

plain statement of the claim showing that the pleader is entitled

to relief" to give the defendant fair notice of both the claim and

the supporting grounds.        Bell Atl. Corp. v. Twombly, 550 U.S. 544,

555    (2007).     Although    "detailed     factual    allegations" are      not
    Case 1:18-cv-00161-JRH-BKE Document 61 Filed 11/19/20 Page 5 of 13



required, Rule 8 "demands more than an unadorned, the-defendant-

unlawfully-harmed-me accusation."                     Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009) (quoting Twombly, 550 U.S. at 555).

     "To survive a motion to dismiss, a complaint must contain

sufficient factual matter, accepted as true, to ^state a claim to

relief that is plausible on its face.'" ^                        Id. (quoting Twombly,

550 U.S. at 570).        The plaintiff must plead "factual content that

allows    the    court    to   draw     the        reasonable     inference       that    the

defendant    is    liable for        the       misconduct    alleged."           Id.     "The

plausibility standard is not akin to a ^probability requirement,'

but it asks for more than a sheer possibility that defendant has

acted    unlawfully."          Id.         A    plaintiff's       pleading       obligation

"requires       more   than    labels      and      conclusions,     and     a    formulaic

recitation      of the    elements of          a    cause   of   action   will not        do."

Twombly, 550 U.S. at 555.               "Nor does a complaint suffice if it

tenders      ^naked       assertions'              devoid    of     ^further           factual

enhancement.'"         Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S.

at 557).     Furthermore, "the court may dismiss a complaint pursuant

to [Rule 12(b)(6)] when, on the basis of a dispositive issue of

law, no construction of the factual allegations will support the

cause of action."         Marshall Cnty. Bd. of Educ. v. Marshall Cnty.




'' The Court must accept all well-pleaded facts in the complaint as true and
construe all reasonable inferences therefrom in the light most favorable to the
plaintiff.   Garfield v. NDC Health Corp., 466 F.3d 1255, 1261 (11th Cir. 2006).
      Case 1:18-cv-00161-JRH-BKE Document 61 Filed 11/19/20 Page 6 of 13



Gas Dist., 992 F.2d 1171, 1174 (llth Cir. 1993) (citing Executive

100, Inc. V. Martin County, 922 F.2d 1536, 1539 (llth Cir. 1991)).

       Pursuant to the Court's March 17, 2020 Order, Plaintiff was

given an opportunity to replead her complaint as the First Amended

Complaint was a shotgun pleading.        (Doc. 39, at 6-7.)     The Eleventh

Circuit provides that ^^a district court must sua sponte give the

plaintiff at least one chance to replead a more definite statement

of her claims before dismissing her case with prejudice."               Embree

V. Wyndham Worldwide Corp., 779 F. App'x 658, 662 (llth Cir. 2019)

(internal     citations     omitted).       A   court's     order     requiring

repleading ^^comes with an implicit notion that if the plaintiff

fails to comply with the court's order - by filing a repleader

with the same deficiency - the court should strike [the] pleading

or, depending on the circumstances, dismiss [the] case and consider

the    imposition    of   monetary   sanctions."     Vibe    Micro,    Inc.   v.

Shabanets,     878   F.3d    1291,   1295   (llth   Cir.    2018)     (internal

quotations and citations omitted).          These procedures are in place

because shotgun pleadings "exact an intolerable toll on the trial

court's docket, lead to unnecessary and unchanneled discovery, and

impose unwarranted expense on the litigants, the court and the

court's parajudicial personnel and resources."             Cramer v. State of

Fla., 117 F.3d 1258, 1263 (llth Cir. 1997).
     Case 1:18-cv-00161-JRH-BKE Document 61 Filed 11/19/20 Page 7 of 13



                                  III. DISCUSSION


      Defendants'     motion      to dismiss   asserts      Plaintiff failed   to

cure the deficiencies set forth in this Court's March 17, 2020

Order (Doc. 39) and that Plaintiff failed to plead sufficient facts

to support her claims. These claims will be analyzed individually.

A.    Compliance with the Court's Order (Doc. 39)

      The Court's previous Order in this case analyzed Plaintiff's

First Amended Complaint as a shotgun pleading that committed all

four ''sins" laid out by the Eleventh Circuit in violation of

Federal Rules of Civil Procedure 8(a)(2) and 10(b).                  (Id. at 4.)

While analyzing the First Amended Complaint's deficiencies, the

Court     provided    illustrative        examples    of    issues   within    the

complaint and provided instructions that Plaintiff should file a

second amended complaint that eliminates extraneous material and

ensure    it   is   clear    to   which   Defendant   the    particular   factual

allegations apply.          (Id. at 4-5, 7.)

        Plaintiff's Second Amended Complaint still fails to state a

cohesive legal claim and still violates Rules 8(a)(2) and 10(b).

As outlined in the Court's prior Order, shotgun pleadings come in

four types, but it only requires qualifying as one of these four

types to be considered a shotgun pleading.                   The first type are

those "containing multiple counts where each                   count adopts the

allegations of all preceding counts, causing each successive count

to carry all that came before . . . ." Weiland v. Palm Beach Cnty.
      Case 1:18-cv-00161-JRH-BKE Document 61 Filed 11/19/20 Page 8 of 13



Sheriff^ s Off., 792 F.3d 1313, 1321 (llth Cir. 2015).               The second

type are pleadings ^^replete with conclusory, vague, and immaterial

facts not obviously connected to any particular cause of action."

Id. at 1322.       The third type are those that do not separate each

cause of action or claim for relief into a separate count.                  Id. at

1323.    And fourth are pleadings "asserting multiple claims against

multiple defendants without specifying which of the defendants are

responsible for which acts or omissions, or which of the defendants

the claim is brought against."            Id.     The intention of avoiding

shotgun pleadings is to ensure defendants have short and plain

statements that provide adequate notice of the claims brought

against them.       Vibe Micro, 878 F.3d at 1294-95 (citing Fed. R. Civ.

P. 8(a)(2)).        Further, it avoids the creation of an "intolerable

toll" on both the court's docket and the parties involved.                     See

Cramer, 117 F.3d at 1263.

        The    Second   Amended   Complaint     continues   to    violate    these

"sins".       First, Counts II, III, and IV all reference or explicitly

incorporate prior and subsequent counts.              (See Doc. 49, SISI 237,

264, 271-72.)       This violates the first "sin." Second, despite the

Court instructing Plaintiff to eliminate extraneous material from

her     complaint,      the   Second   Amended    Complaint      still   contains

conclusory, vague, and immaterial facts, violating the second

"sin."        The most blatant example of this comes from the fact that

Plaintiff re-alleged, almost verbatim, paragraphs 161 through 169
      Case 1:18-cv-00161-JRH-BKE Document 61 Filed 11/19/20 Page 9 of 13



of the First Amended Complaint as paragraphs 104 through 111 in

the    Second   Amended     Complaint.         The     Court    used    the   original

paragraphs in its Order to illustrate facts that were asserted and

not obviously connected to any particular cause of action.                      In the

Second Amended Complaint, Plaintiff re-worded these paragraphs

only slightly and added a heading titled "Damages" but still did

not correct the issue of having a pleading replete with vague facts

not obviously connected to any particular cause of action. Another

example comes from Plaintiff's conclusory allegations, such as

stating     "evidence       of   similar       discriminatory          and    harassing

treatment . . . tends            to   make    it   more   likely that         Plaintiff

suffered        discrimination,          harassment            and      retaliation."

(Id. SI 256.)          By   including         unnecessary,       unconnected,       and

conclusory facts, the pleading does not provide the proper notice

to defendants as required under Rules 8(a)(2) and 10(b). The Court

finds that Counts I through IV all contain excessive facts that

are unnecessary to prove the required elements of the asserted

causes of action.       By incorporating prior assertions and restating

irrelevant and conclusory facts under every count, it requires the

Court and Defendants to speculate how to properly apply the factual

allegations to each alleged count.                 See Chudasama v. Mazda Motor

Corp.,    123   F.3d   1353,     1359   n.9    (11th    Cir.    1997)    (classifying

complaint as a shotgun pleading because reader must speculate as

to which factual allegations pertain to which count).
   Case 1:18-cv-00161-JRH-BKE Document 61 Filed 11/19/20 Page 10 of 13



     Third, the Second Amended Complaint does not separate each

cause of action or claim for relief into separate counts, violating

the third "sin."    Even though it was addressed in the prior Order,

this complaint continues to combine as many as four claims under

Count II.     (See Doc. 49, at 30) (alleging violations under Title

VII, 42 U.S.C. §§ 1981, 1981a and b).         Although the Defendants are

labeled more clearly under each count in this version of the

complaint,    claims   that   should    be   plead   separately   are   still

combined, making it difficult to decipher which facts apply to

which alleged violation.        As previously explained, this is a

"typical shotgun pleading" because the counts present more than

one discrete claim for relief.         See Bickerstaff Clay Prods. Co. v.

Harris Cnty., Ga., 89 F.Sd 1481, 1484 n.4 (11th Cir. 1996) (holding

a typical shotgun pleading contains counts that present more than

one discrete claim for relief) (internal citations omitted).              The

concern with claims that are unconnected through various counts,

like Plaintiff's, is that "it is virtually impossible to know which

allegations of fact are intended to support which claim(s) for

relief."     Anderson v. Dist. Bd. of Trs. of Cent. Fla. Cmty. Coll.,

77 F.Sd 364, 366 (11th Cir. 1996).            A plaintiff should present

each claim for relief in a separate count when asserting multiple

claims for relief, as required by Rule 10(b).^           Id.




^ Rule 10(b) explains:


                                       10
   Case 1:18-cv-00161-JRH-BKE Document 61 Filed 11/19/20 Page 11 of 13



       The Court is not required to analyze every ^^sin" because once

it found the other ^^sins" were explicitly violated, the Second

Amended Complaint was considered a shotgun pleading.       But the Court

notes the final "sin" is also potentially violated because the

Complaint does not specify which Defendant is responsible for which

alleged acts.    Although Plaintiff lists the relevant Defendant in

the Count heading, she continues to include factual allegations

under each count that are unattributed to the Defendant listed,

and sometimes not attributable to anyone.        (See Doc. 49, SISI 244-

49.)

       "On a motion by the defendant, a district court may dismiss

a complaint for failure . . . to obey a court order or federal

rule."    Beckwith v. Bellsouth Telecomms. Inc., 146 F. App'x 368,

372 (11th Cir. 2005) (citing Fed. R. Civ. P. 41(b)).          "Dismissal

upon disregard of an order, especially where the litigant has been

forewarned, generally is not an abuse of discretion."          Sarhan v.

Miami Dade Coll., 800 F. App'x 769, 772 (11th Cir. 2020) (internal

quotations and citations omitted). But, dismissal under Rule 41(b)

is only appropriate when there is a "clear record of delay or

willful contempt and a finding that lesser sanctions would not


       ^^A party must state its claims . . . in numbered paragraphs,
       each limited as far as practicable to a single set of
       circumstances. . . . If doing so would promote clarity, each
       claim founded on a separate transaction or occurrence . . .
       must be stated in a separate count . . . ."

Fed. R, Civ. P. 10(b).



                                    11
   Case 1:18-cv-00161-JRH-BKE Document 61 Filed 11/19/20 Page 12 of 13



suffice."    Goforth v. Owens, 766 F.2d 1533, 1535 (11th Cir. 1985)

(internal quotations and citations omitted).            The Eleventh Circuit

has held that:


     our case law ^'makes clear that dismissal of a complaint
     with prejudice [as a shotgun pleading] is warranted
     under certain circumstances."            Jackson v. Bank of Am.,
     N.A., 898 F.3d 1348, 1358 (11th Cir. 2018).         One
     circumstance is where . . . the pleader fails to remedy
     the problems with the complaint after being given
     another chance . . . to do so.


Tran v. City of Holmes Beach, 817 F. App'x 911, 915 (11th Cir.

2020).

     The Court finds here that Plaintiff willfully did not obey

the March 17, 2020 Order of this Court by re-filing her Second

Amended Complaint replete with the same issues the Court pointed

out before.      When faced with a shotgun pleading, the Court is

required    to   give   the   plaintiff   a    chance   to   replead   a   more

definitive statement before dismissing the case with prejudice,

and that chance was already given.            See Embree, 779 F. App'x at

662 (citing Vibe Micro, 878 F.3d at 1296).          Lesser sanctions would

not suffice in this case because Plaintiff has replead on her own

accord (Doc. 15) and at the request of the Court (Doc. 49) and has

still failed to file a cohesive legal pleading that follows Rules

8(a)(2) and 10(b).       Based on this, the Court finds Plaintiff's

Second Amended Complaint (Doc. 49) is a ^^shotgun pleading" and

therefore shall be DISMISSED WITH PREJUDICE.




                                     12
     Case 1:18-cv-00161-JRH-BKE Document 61 Filed 11/19/20 Page 13 of 13



B.    Insufficient Facts to Support Claims

      The Court finds dismissal proper due to the Second Amended

Complaint's classification as a shotgun pleading, and therefore

finds it unnecessary to analyze Defendants' second justification

for dismissal.




                                IV. CONCLUSION


        For   the   foregoing   reasons,   IT    IS   HEREBY   ORDERED   that

Defendants' Amended Joint Motion to Dismiss (Doc. 52) is GRANTED

and this matter is DISMISSED.        The Clerk is DIRECTED to TERMINATE


all pending motions and deadlines, if any, and CLOSE this case.

      ORDER ENTERED at Augusta, Georgia, this                   of November,

2020.




                                                       XHIEF JUDGE
                                    unite"^states district court
                                                DISTRICT OF GEORGIA




                                      13
